Citation Nr: 1044294	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1. Entitlement to financial assistance in purchasing an 
automobile and adaptive equipment or adaptive equipment only.

2. Entitlement to financial assistance in acquiring specially 
adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in February 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  

In June 2007 and July 2009, the Board remanded the claims for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran's representative raised the claim of special home 
adaptation, which is referred to the RO appropriate action. 



FINDINGS OF FACT

1. The Veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; shortening of the 
lower extremity of 3 1/2 inches or more; complete paralysis of 
the external popliteal (common peroneal) nerve; permanent 
impairment of vision of both eyes; or ankylosis of one or both 
knees or one or both hips. 







2. The Veteran's service-connected disabilities do not result in 
permanent and total disability compensation due to the loss, or 
loss of use, of both lower extremities such as to affect function 
of balance or propulsion so as to preclude locomotion without 
assistive devices; or blindness in both eyes plus the anatomical 
loss, or loss of use, of one lower extremity; or loss, or loss of 
use, of one lower extremity together with residuals of organic 
disease or injury which affect functions of balance and/or 
propulsion so as to prevent locomotion without assistive device; 
or the loss, or loss of use, of one lower extremity together with 
the loss, or loss of use, of one upper extremity such as to 
affect function of balance or propulsion as to preclude 
locomotion without assistive devices.


CONCLUSIONS OF LAW

1. The criteria for VA financial assistance for the purchase of 
one automobile and adaptive equipment or for adaptive equipment 
only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.808 (2010).

2. The criteria for VA financial assistance for specially adapted 
housing are not met.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.809, (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2003, in June 2007, and in 
July 2009.  The Veteran was notified of the evidence needed to 
substantiate the claim for automobile allowance or adaptive 
equipment, namely, evidence that a service-connected disability 
resulted in the loss, or permanent loss of use, of at least foot 
or hand, permanent impairment of vision in both eyes.  The 
Veteran was notified that he may be entitled to only adaptive 
equipment if he had ankylosis of at least one knee or one hip due 
to a service-connected disability.  The Veteran also was notified 
of the evidence needed to substantiae the claim for specially 
adapted housing, namely loss, or loss of use, of both lower 
extremities such as to affect function of balance or propulsion 
so as to preclude locomotion without assistive devices; or 
blindness in both eyes plus the anatomical loss, or loss of use, 
of one lower extremity; or loss, or loss of use, of one lower 
extremity together with residuals of organic disease or injury 
which affect functions of balance and/or propulsion so as to 
prevent locomotion without assistive device; or the loss, or loss 
of use, of one lower extremity together with the loss, or loss of 
use, of one upper extremity such as to affect function of balance 
or propulsion as to preclude locomotion without assistive 
devices.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records.  


As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated as 
evidenced by the supplemental statement of the case, dated in 
July 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained private medical 
records, VA records and afforded the Veteran VA examinations, 
including VA neurological examinations in November 2007 and in 
September 2009 and nerve conduction studies.  In August 2009, the 
Social Security Administration verified that the Veteran's 
records were destroyed.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran is service connected for the following disabilities: 
intervertebral disc syndrome with fusion at L5-S1, rated 60 
percent disabling; diabetes mellitus rated 20 percent disabling; 
diabetic neuropathy of the right lower extremity rated 20 percent 
disabling; diabetic neuropathy of the left lower extremity rated 
20 percent disabling; hypertensive and ischemic cardiovascular 
angina rated 10 percent disabling; diabetic vasculopathy with 
venous stasis of the right lower extremity rated 10 percent 
disabling; diabetic vasculopathy with venous stasis of the left 
lower extremity rated 10 percent disabling; and impotence rated 
zero percent disabling.  He is in receipt of a total disability 
rating based on individual unemployability.  

Private medical records show that in November 1990 the Veteran 
had a discectomy at L4-5 and  L5-S1 with hemilaminectomy at L5. 
In May 1992, the Veteran underwent decompression foraminotomy at 
L4-L5 and L5-S1 and bilateral and posterolateral fusion of the L4 
to the sacrum.  In November 1992, there is indication of classic 
meralgia paresthetica in each leg.  

On VA examination in March 1997, the Veteran complained of 
chronic low back pain and radiculopathy with sensory deficits 
over the left thigh and lateral left foot.  Physical examination 
showed that the Veteran walked with a cane.  The patellar and 
Achilles reflexes were intact 2+ bilaterally.  The diagnoses 
included lower chronic lumbar pain syndrome with dysesthesias and 
sensory deficits in the lower extremities and radiculopathy.  

On VA examination in April 1999, the Veteran used a cane due to 
weakness in his left leg.  He had numbness in each leg.  The 
neurologic examination showed no reflexes at the knees and the 
ankles.  There was decreased pin prick sensation along the L5-S1 
nerve root extending to the left foot.  There was significant 
decreased strength in the left lower extremity.  There was slight 
decreased sensation to pin prick in the right lower extremity.  

In June 2003, the Veteran indicated that he had a powered wheel 
chair and could no longer walk normally and at times he had to 
crawl.  

VA records show that an electromyelogram (EMG) in April 2002 
showed an absent sural sensory response with mildly reduced 
peroneal motor conduction velocity.  A needle study showed 
reduced recruitment of the large motor units in the left anterior 
tibialis.  An EMG in November 2002 did not indicate abnormal 
spontaneous activity in any muscle, including the lumbar 
paraspinals, and there was no evidence of ongoing denervation.  

On VA examination in September 2003, the examiner noted 
intervertebral disc syndrome with radiating pain.  There was 
numbness in legs due to peripheral neuropathy.  The neurological 
examination showed abnormal motor function and sensory function.  
The examiner indicated there was radiculopathy and sciatic nerve 
involvement.

On VA examination in November 2003, radiating pain was 
documented.  The examiner indicated that amputation and 
prosthesis would not improve functionality, since loss of 
function was due to spinal arthritis and to diabetes.  In the 
addendum to the examination, the examiner commented that the 
lower extremities were unable to perform normal functions such as 
balancing, propulsion, and ambulation.  

On VA examination in September 2004, the examiner noted the 
Veteran used a wheelchair outside the home.  In the house, he 
walked with two Canadian crutches or on his own power.  At the 
time of the examination, the Veteran walked on his own, dragging 
his left lower extremity and had a foot drop on the left foot.  
The examiner was of the opinion that the Veteran was much better 
off than if his lower extremity was amputated because he was able 
to walk with Canadian crutches and walked on his own power some.  
The examiner indicated that the Veteran could improve with 
physical therapy and a left foot drop brace.  The examiner noted 
that propulsion and ambulation were good with crutches.  The 
Veteran was able to walk 20 feet without crutches.  The diagnoses 
included residuals of low back injury with paralysis and numbness 
and weakness in the lower extremity.  

On VA diabetes examination in May 2005, the examiner indicated 
that the Veteran had peripheral sensory neuropathy and absence or 
decreased sural nerve conduction, however, it was difficult to 
assess the magnitude of the sensory loss primarily due to the 
Veteran's lack of cooperation in assessing sensory function.  

VA nerve conduction studies in May 2005 showed subacute left L5 
radiculopathy with ongoing denervation in the gluteus medius and 
tibialis anterior; possible L5 right radiculopathy, but with no 
ongoing denervation; very slight slowing of the left peroneal 
nerve in the calf likely due to peripheral sensorimotor 
polyneuropathy vs. cool limb temperature, and a lateral femoral 
cutaneous neuropathy.  

Private records show that in December 2006 the Veteran had a 
negative left lower extremity venous ultrasound.  

In a statement in May 2007, the Veteran claimed he had no control 
over his left foot and his right leg was becoming very painful.  

On VA examination in November 2007, the Veteran complained that 
numbness and tingling were worse in his left leg.  The examiner 
noted that nerve conduction studies in November 2007 demonstrated 
absent sural sensory responses, low amplitude radial nerve 
sensory responses, and no evidence of slowing of motor nerve 
conduction.  The Veteran was in an electric wheelchair and 
indicated he could not ambulate without assistance due to low 
back pain and weakness primarily in the left lower extremity.  
The examiner noted that in 2000 the Veteran was diagnosed with a 
footdrop on the left side.  The Veteran was capable of walking 
100 feet with the use of one or two forearm crutches.  

Neurologic examination showed significant weakness through the 
left lower extremity, however,  the examiner was not convinced 
the Veteran was giving full effort in testing muscle strength.  
Strength throughout the right lower extremity was completely 
normal.  Tone to passive movement was normal in both extremities.  
Reflexes were absent at the ankles.  The Veteran was able to 
stand and step with his right lower leg, but he dragged his left 
leg.  

Sensory examiner of the lower extremities showed no vibratory 
sense in toes of either foot.  Position sense was normal in the 
right foot, but absent in left foot.  There appeared to be a 
fairly dense loss of pain, temperature and touch sensation in 
both feet extending to an area just below both the knees.  The 
examiner indicated that there was no clear evidence that weakness 
in the left lower extremity was associated with diabetes or 
degenerative disc disease in the lumbar spine because if weakness 
were secondary to lumbar nerve compromise it would be 
demonstrated on EMG, which it was not.  The examiner further 
noted that the Veteran did not have loss of the lower extremities 
to preclude locomotion.  He retained effective function in either 
foot and was not a candidate for amputation and prosthetic 
appliances.  The examiner concluded that there was no evidence of 
ankylosis of the knees or hips.  

On VA examination in February 2009, the Veteran complained of 
right leg pain and denied left leg pain.  He described weakness 
in the left knee down and that he had no control over his foot 
and he had a footdrop brace.  The Veteran complained of numbness 
in his right thigh, anterior shins, and feet.  He could walk four 
feet from the bedroom to the bathroom with one crutch.  Physical 
examination showed the Veteran was able to walk with difficulty 
with the one-arm crutch.  He had a right foot drop brace on.  He 
had absent sensation of the toes and sole of right foot.  He had 
absent sensation in the left foot and decreased sensation in the 
shin and calf.  The examiner indicated there was no ankylosis of 
the hips and knees.  

The diagnosis was moderately severe diabetic neuropathy of the 
lower extremities.  The examiner indicated that the Veteran had 
good pulses and did not have diabetic vasculopathy that would 
account for his symptoms.  The examiner noted that the etiology 
of the Veteran's footdrop was unclear because diabetes does not 
cause foot drop and if the lumbar disc disease caused the 
footdrop it would be seen on the EMG.  The examiner indicated the 
Veteran had 4/5 strength with plantar flexion and could push off 
to some degree with the left foot.  He had a problem with foot 
drop and was quite awkward with the other leg and the examiner 
advised against amputation with prosthesis.  


On VA examination in September 2009, the Veteran reported that he 
has been in a wheelchair since 2002 because of persistent severe 
low back pain and left lower extremity weakness.  He was able to 
ambulate a moderate distance with crutches.  The examiner noted 
the Veteran had a few EMG tests between 2003 and 2009.  In August 
2009, the nerve conduction test shows absent sural nerve 
conduction.  Motor nerve conduction was normal in the posterior 
tibial nerve and the peroneal nerve on the left side.  There was 
no evidence of any denervation in the left anterior tibialis, 
left peroneus longus, left gastrocnemius, left quadriceps muscle 
and left gluteus medius muscles.  The examiner indicated that the 
elctromyographer concluded that the apparent severe leg weakness 
in the Veteran was out of proportion to the minimal evidence of 
peripheral nerve dysfunction in the left lower extremity.  The 
examiner pointed out that other EMGs and nerve conduction tests 
done from 2003 to 2007 revealed the same results.  

Physical examination showed that strength throughout the right 
leg in all muscles was 5/5.  There was no atrophy and tone was 
normal.  As for the left leg, the Veteran was unable to produce 
any voluntary activity in the left leg.  There was no significant 
atrophy.  Reflexes were absent at the knees and both ankles.  The 
Veteran was able to ambulate with the forearm crutches.  The 
examiner found it noteworthy that while ambulating, the Veteran 
was able to flex the left foot.  He tended to drag his right 
foot.  The examiner also noted that the Veteran was capable of 
standing without his Canadian crutches and did a squat to about 
50 percent of a full squat and rise, using both legs equally.  

The sensory exam showed loss of pain, temperature and touch 
sensation in the feet extending to a near normal level just below 
the knees.  Position sense and vibratory sense was absent in the 
toes and reduced in the ankles.  

The examiner was of the opinion that the Veteran had severe 
weakness of all musculature below the knee on the left side and 
left hamstrings muscles, however he noted the Veteran was not 
giving full effort.  



The examiner concluded that if the Veteran's apparent weakness in 
the left lower extremity were secondary to lumbar nerve root 
compromise or sciatic nerve involvement, one would expect to see 
abnormalities on the EMG indicating denervation in the severely 
weak muscles, which was not seen on EMG in 2009 or on earlier EMG 
examinations.  Further, there would be atrophy of the weak 
muscles, which is not shown.  The examiner concluded that based 
on these findings the weakness the Veteran has in his lower 
extremity is not caused by or a result of the intervertebral disc 
syndrome or caused by sciatic nerve paralysis.  

The examiner further noted that if weakness in the left lower 
extremity was secondary to peripheral motor nerve involvement, 
there would be denervation in the muscles innervated by the 
particular motor nerves involved and there would be evidence of 
impaired nerve conduction in the nerves.  The motor nerves 
involved would be the peroneal nerve and the posterior tibial 
nerve; however, nerve conduction study in August 2009 of the 
nerves was normal and there was no evidence of atrophy.  Further, 
atrophy of the musculature below the knee also was not present.  
The examiner concluded that as the Veteran did not have severe 
peripheral motor neuropathy, the severe weakness he apparently 
has in the left lower extremity was not caused by of the result 
of his underlying diabetes mellitus.  

As for the service-connected varicose veins and hypertensive 
vascular disease, the examiner was of the opinion that these 
disabilities could not possibly have caused the magnitude of 
apparent weakness the Veteran had in his left lower extremity.  
The arterial blood flow in the lower extremities appeared to be 
normal.










Financial Assistance for the Purchase of One Automobile and 
Adaptive Equipment or of Adaptive Equipment Only 

Legal Criteria

VA provides financial assistance for the purchase of one 
automobile and adaptive equipment to a Veteran, who has a 
service-connected disability, resulting in one of the following: 
loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes.  38 U.S.C.A. § 3902; 38 C.F.R. 
§ 3.808(a), (b)(1), (2), and (3). 

VA provides financial assistance for the purchase of adaptive 
equipment alone to a Veteran, who has a service-connected 
disability, resulting in either ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, in the case 
of the hand; or balance, propulsion, in the case of a foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes 
extremely unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2)(i) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of the nerve.  


Analysis

As for the criteria for financial assistance for the purchase of 
one automobile and adaptive equipment based on loss of use of one 
or both feet, the service-connected disabilities, affecting the 
lower extremities, are: intervertebral disc syndrome with fusion 
at L5-S1, diabetic neuropathy of the right lower extremity, 
diabetic neuropathy of the left lower extremity, diabetic 
vasculopathy with venous stasis of the right lower extremity, and 
diabetic vasculopathy with venous stasis of the left lower 
extremity.

Although the Veteran has an extensive medical history of 
neurological impairment in his lower extremities and relies on a 
motorized wheelchair for mobility, during the appeal period he at 
worst has been able to stand and drag his left leg and walk a few 
feet with the assistance of one crutch.  On his most recent VA 
neurological examination in September 2009, the Veteran was able 
to flex his left foot while ambulating, and was capable of 
standing without his Canadian crutches and did a squat to about 
50 percent of a full squat and rose, using both legs equally.  
The VA examiner in September 2009, found that strength throughout 
the right leg was normal and the apparent weakness in the left 
lower extremity was not secondary to intervertebral disc because 
there was no atrophy of the weak muscles and EMGs, to include the 
EMG in 2009, did not indicate denervation of the severely weak 
muscles.  The examiner also concluded that diabetes and diabetic 
neuropathy did not cause the weakness in the left lower extremity 
because there was no atrophy of the musculature below the knee 
and the peroneal nerve and the posterior tibial nerve on nerve 
conduction study in August 2009 was normal.  As for the 
service-connected varicose veins and hypertensive vascular 
disease, the examiner concluded that these disabilities could not 
possibly have caused the magnitude of apparent weakness the 
Veteran had in his left lower extremity.  






Further, on VA neurological examination in November 2007, the 
same examiner was of the opinion that the Veteran retained 
effective function in either foot and was not a candidate for 
amputation and prosthetic appliances.  In September 2004 a 
different VA examiner was of the opinion that the Veteran was 
much better off than if his lower extremity was amputated because 
he was able to walk with Canadian crutches and walked on his own 
power some.  The examiner indicated that the Veteran could 
improve with physical therapy and the left foot drop brace.  

The disabilities therefore, singularly or in combination, have 
not resulted in loss or permanent loss of use of one or both 
feet, and the Veteran would not be equally well served by an 
amputation stump at the site of election below the knee with the 
use of a suitable prosthetic appliance. 38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808(b)(1).  

Also loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is 
not shown in the absence of either shortening of the lower 
extremity of 3 1/2 inches, ankylosis, or of complete paralysis of 
the external popliteal (common peroneal) nerve.

The Veteran does not have a service-connected eye disability, a 
service-connected hand disability, and the criterion for 
financial assistance based on permanent impairment of vision of 
both eyes and loss of use of hands does not apply in this case.  
38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(3).

As for financial assistance for the purchase of adaptive 
equipment alone, the service-connected disabilities, affecting 
the hip and knees are intervertebral disc syndrome with fusion at 
L5-S1, diabetic neuropathy of the right lower extremity, diabetic 
neuropathy of the left lower extremity, diabetic vasculopathy 
with venous stasis of the right lower extremity, and diabetic 
vasculopathy with venous stasis of the left lower extremity.  The 
disabilities have not singularly or in combination resulted in 
either ankylosis of one or both knees or one or both hips as 
shown on VA examinations in November 2007 and in February 2009.  
38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 

Specially Adapted Housing

Legal Criteria

The Board notes that effective October 25, 2010, VA amended its 
regulations regarding eligibility for specially adapted housing.  
However, these provisions apply to claims received on or after 
December 10, 2004, the amended provisions do not apply in the 
instant case as the claim was received prior to December 2004. 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
a veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or, 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or, 
(3) the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or, 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible. 38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or the 
knee with use of a suitable prosthetic appliance.  

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
in the case of the hand; or balance, propulsion, in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes 
extremely unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2)(i) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of the nerve.  

Analysis

The Veteran is service connected for the following disabilities: 
intervertebral disc syndrome with fusion at L5-S1, rated 60 
percent disabling; diabetes mellitus rated 20 percent disabling; 
diabetic neuropathy of the right lower extremity rated 20 percent 
disabling; diabetic neuropathy of the left lower extremity rated 
20 percent disabling; hypertensive and ischemic cardiovascular 
angina rated 10 percent disabling; diabetic vasculopathy with 
venous stasis of the right lower extremity rated 10 percent 
disabling; diabetic vasculopathy with venous stasis of the right 
lower extremity rated 10 percent disabling; and impotence rated 
zero percent disabling.  He is in receipt of a total disability 
rating based on individual unemployability.  







As discussed in the context of the Veteran's claim for assistance 
in purchasing an automobile and adaptive equipment, or adaptive 
equipment only, the Veteran's disabilities, singularly or in 
combination, have not resulted in loss or permanent loss of use 
of one or both feet, and the Veteran would not be equally well 
served by an amputation stump at the site of election below the 
knee with the use of a suitable prosthetic appliance.  During the 
appeal period, the Veteran at worst has been able to stand and 
drag his left leg and walk a few feet with the assistance of one 
crutch.  The VA examiner in September 2009 found that strength 
throughout the right leg was normal and the apparent weakness in 
the left lower extremity was not secondary to intervertebral disc 
because there was no atrophy of the weak muscles and EMGs, 
including the EMG in 2009, did not indicate denervation of the 
severely weak muscles.  The examiner also concluded that diabetes 
and diabetic neuropathy did not cause the weakness in the left 
lower extremity because there was no atrophy of the musculature 
below the knee and the peroneal nerve and the posterior tibial 
nerve on nerve conduction study in August 2009 was normal.  As 
for the service-connected varicose veins and hypertensive 
vascular disease, the examiner concluded that these disabilities 
could not possibly have caused the magnitude of apparent weakness 
the Veteran had in his left lower extremity.  

Further, on VA neurological examination in November 2007, the 
same examiner was of the opinion that the Veteran retained 
effective function in either foot and was not a candidate for 
amputation and prosthetic appliances.  In September 2004 a 
different VA examiner was of the opinion that the Veteran was 
much better off than if his lower extremity was amputated because 
he was able to walk with Canadian crutches and walked on his own 
power some.  The examiner indicated that the Veteran could 
improve with physical therapy and the left foot drop brace.  

Also loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is 
not shown in the absence of either shortening of the lower 
extremity of 3 1/2 inches, ankylosis, or of complete paralysis of 
the external popliteal (common peroneal) nerve.




While the Veteran ambulates with the assistance of a wheel chair 
and crutches, the evidence shows that he does not have loss of 
use of any lower extremity as defined by 38 C.F.R. § 3.350(a)(2).  
He is not service connected for any upper extremity or any 
disability resulting in loss of visual acuity.  As the evidence 
shows that the Veteran does not have loss of use of any lower 
extremity and is not service connected for blindness or any upper 
extremity, he does not have the requisite disabilities needed to 
establish entitlement for assistance in acquiring specially 
adapted housing.  

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 


ORDER

Financial assistance in the purchase of one automobile and 
adaptive equipment or adaptive equipment only is denied.

Financial assistance in acquiring specially adapted housing is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


